DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 recites all of the same limitations recited in the last lines of claim 21. Therefore, claim 30 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 26, 27, 39-32, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wisenburgh, II, et al (US 20140135804).
Regarding claims 21 and 30,  Weisenburgh, II, et al (hereafter Wisenburgh) discloses apparatus comprising:(a) a shaft assembly (1114, 1116) extending along a longitudinal axis; (b) an end effector (1100) located at a distal end of the shaft assembly, wherein the end effector comprises: (i) an ultrasonic blade (1104) operable to treat tissue with ultrasonic energy, and (ii) a clamp arm (1102) operable to clamp tissue against the ultrasonic blade; and (c) a shield member (1112) positioned to cover at least a portion of the ultrasonic blade, wherein the shield member includes a proximal hub (proximal portion at 1112, figure 20) and a shielding portion extending distally from the proximal hub (see image below), wherein the proximal hub encircles the ultrasonic blade such that the proximal hub angularly surrounds the ultrasonic blade (see image below).

    PNG
    media_image1.png
    447
    517
    media_image1.png
    Greyscale

Regarding claim 22, Weisenburgh discloses all of the limitations set forth in claim 21, wherein the ultrasonic blade includes a first blade side that faces the clamp arm and a second blade side opposed from the first blade side, wherein the shield member is positioned to cover at least a portion of the second blade side (See image below). 

    PNG
    media_image2.png
    495
    475
    media_image2.png
    Greyscale

Regarding claim 23, Weisenburgh discloses all of the limitations set forth in claim 22, wherein the shield member is positioned to define a gap (see image above) between the second blade side and an inner side of the shield member, wherein the gap is sized to receive fluid for cooling the ultrasonic blade (cooling fluid can be placed in the gap to cool the ultrasonic blade, since it is a space. It is noted that functional limitations are not given full patentable weight, as long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations)
Regarding claim 26, Weisenburgh discloses all of the limitations set forth in claim 21, wherein the ultrasonic blade extends through the shield member (figure 20).
Regarding claim 27, Weisenburgh discloses all of the limitations set forth in claim 21, wherein the shield member (1112) is longitudinally fixed relative to the shaft assembly (figure 20, not configured to move one placed). 
Regarding claim 29, Weisenburgh discloses all of the limitations set forth in claim 27, wherein a distal end of the shield member is positioned proximal to a distal end of the ultrasonic blade (figure 20).
Regarding claim 31, Weisenburgh discloses all of the limitations set forth in claim 30, wherein the proximal hub includes a pair of tabs configured to secure the shield member relative to the shaft assembly (see image above).
Regarding claim 32, Weisenburgh discloses all of the limitations set forth in claim 30, wherein the shaft assembly comprises an outer sheath (1116) and a cap (1114) fixed to a distal end of the outer sheath, wherein the proximal hub is received within the cap.
Regarding claim 35, Weisenburgh discloses all of the limitations set forth in claim 21, wherein the shaft assembly includes a distal cap (1114) longitudinally fixed against movement relative to the ultrasonic blade, wherein the proximal hub is selectively received within the cap (figure 20).
Regarding claim 36, Weisenburgh discloses an apparatus comprising:(a) a shaft ( 1114) having a proximal end and a distal end; (b) an end effector (1100) located at the distal end of the shaft, wherein the end effector comprises: (i) an ultrasonic blade (1104) operable to treat tissue with ultrasonic energy and defining an ultrasonic blade axis, and (ii) a clamp arm (1102) operable to clamp tissue against the ultrasonic blade; and (c) a shield member (1006) coupled to the shaft and having a distal tip, wherein the distal tip of the shield member is fixed against movement relative to both the proximal and distal ends of the shaft(1114), wherein at least a portion of the shield member extends fully circumferentially about the ultrasonic blade and angularly surrounds the ultrasonic blade axis (figure 20).
Claims 21-23, 26, 27, 39-32, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (US 20090143795).
Regarding claims 21 and 30, Robertson discloses apparatus comprising:(a) a shaft assembly (104, figure 53) extending along a longitudinal axis; (b) an end effector (552) located at a distal end of the shaft assembly, wherein the end effector comprises: (i) an ultrasonic blade (286) operable to treat tissue with ultrasonic energy, and (ii) a clamp arm (284) operable to clamp tissue against the ultrasonic blade; and (c) a shield member (282, 310, 554 in combination) positioned to cover at least a portion of the ultrasonic blade, wherein the shield member includes a proximal hub (310 and 282) and a shielding portion extending distally from the proximal hub (see image below), wherein the proximal hub encircles the ultrasonic blade such that the proximal hub angularly surrounds the ultrasonic blade (see image below).

    PNG
    media_image3.png
    452
    455
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    347
    705
    media_image4.png
    Greyscale
 
Regarding claim 22, Robertson discloses all of the limitations set forth in claim 21, wherein the ultrasonic blade includes a first blade side that faces the clamp arm and a second blade side opposed from the first blade side, wherein the shield member is positioned to cover at least a portion of the second blade side (see image above). 
Regarding claim 23, Robertson discloses all of the limitations set forth in claim 22, wherein the shield member is positioned to define a gap (556) between the second blade side and an inner side of the shield member, wherein the gap is sized to receive fluid for cooling the ultrasonic blade (cooling fluid can be placed in the gap to cool the ultrasonic blade, since it is a space. It is noted that functional limitations are not given full patentable weight, as long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations)
Regarding claim 24, Robertson discloses all of the limitations set forth in claim 22, wherein the shield member extends circumferentially about the ultrasonic blade so as to define an elongate opening, wherein the elongate opening is configured to expose the first blade side for treating tissue (see image above).
Regarding claim 25, Robertson discloses all of the limitations set forth in claim 24, wherein the elongate opening extends along a curved path (see image above).
Regarding claim 26, Robertson discloses all of the limitations set forth in claim 21, wherein the ultrasonic blade extends through the shield member (see image above).
Regarding claim 27, Robertson discloses all of the limitations set forth in claim 21, wherein the shield member is longitudinally fixed relative to the shaft assembly (paragraph 0145). 
Regarding claim 28, Robertson discloses all of the limitations set forth in claim 27, wherein a distal end of the shield member is positioned distal to a distal end of the ultrasonic blade (figure 52, see image above). 
Regarding claim 33, Robertson discloses all of the limitations set forth in claim 21, wherein the shield member includes a plurality of teeth (318, projections).
Regarding claim 34, Robertson discloses all of the limitations set forth in claim 21, wherein the clamp arm (1102, figure 20)  is pivotable relative to the ultrasonic blade about a pivot axis, wherein a proximal end of the shield member is located distal relative to the pivot axis.
Regarding claim 36, Robertson discloses an apparatus comprising:(a) a shaft (104) having a proximal end and a distal end; (b) an end effector (552) located at the distal end of the shaft, wherein the end effector comprises: (i) an ultrasonic blade (286) operable to treat tissue with ultrasonic energy and defining an ultrasonic blade axis, and (ii) a clamp arm (284) operable to clamp tissue against the ultrasonic blade; and (c) a shield member (282, 310, 560) coupled to the shaft and having a distal tip, wherein the distal tip of the shield member is fixed against movement relative to both the proximal and distal ends of the shaft (282, paragraph 0145), wherein at least a portion of the shield member extends fully circumferentially about the ultrasonic blade and angularly surrounds the ultrasonic blade axis (see image above)).
Regarding claim 37, Robertson discloses all of the limitations set forth in claim 36, wherein the ultrasonic blade includes a flat blade surface that faces the clamp arm and a curved blade surface opposed from the flat blade surface, wherein the shield member includes a curved shield surface complementary to the curved blade surface, wherein the curved blade surface is nested within the curved shield surface (figure 53) .

    PNG
    media_image5.png
    359
    393
    media_image5.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10716957. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 10716957 claims 1-20 recites all of the limitations in claims 21-40 of the instant application (See chart below). Therefore, Patent 10716957 claims 1-20 are in essence a “species” of the generic invention of application claims 21-40. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2D 2010 (Fed. Cir. 1993). Since application claims 21-40 are anticipated by patent claims 1-20, it is not patentably distinct from patent claims 1-20. 
Instant Application
21
22
23
24
25
26
27
28
29
31
32
33
34
35
36
37
39
40
Patent 
10716957
1, 
2
3
4
5
6
7
8
9
10
11
12
13
14
15
18
19
20



Claims 21, 22, 16, 34, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, 12, 9, 39, 40 of U.S. Patent No. 9993260. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 9993260 claims 1-4, 11, 12, 9, 39, 40 recites all of the limitations in claims 21, 22, 16, 34, 36, and 37 of the instant application (See chart below). Therefore, Patent 9993260 claims 1-4, 11, 12, 9, 39, 40 are in essence a “species” of the generic invention of application claims 21, 22, 16, 34, 36, and 37. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2D 2010 (Fed. Cir. 1993). Since application claims 21, 22, 16, 34, 36, and 37 are anticipated by patent claims 1-4, 11, 12, 9, 39, 40, it is not patentably distinct from patent claims 1-4, 11, 12, 9, 39, 40. 

Instant Application
21, 22, 36, 37
34
16
Patent 
9993260
1, 2, 3, 4, 11, 12
9
39, 40


Claims 21, 22, 36, 37, 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 10004528. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 10004528 claims 1, 2, and 5 recites all of the limitations in claims 21, 22, 36, 37, 34  of the instant application (See chart below). Therefore, Patent 10004528 claims 1, 2, and 5 are in essence a “species” of the generic invention of application claims 21, 22, 36, 37, 34. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2D 2010 (Fed. Cir. 1993). Since application claims 21, 22, 36, 37, 34 are anticipated by patent claims 1, 2, and 5, it is not patentably distinct from patent claims 1, 2, and 5. 
Instant Application
21, 22, 36, 37
34
Patent 
10004528
1, 2, 5
5


Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a Terminal Disclaimer is filed to overcome the Double Patenting rejection set forth above. 
Claims 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a Terminal Disclaimer is filed to overcome the Double Patenting rejection set forth above. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art (see above) teaches all of the limitations set forth in claim 36, but does not teach the shield member and the ultrasonic blade extend distally together along a curved path, since there is no teaching, suggestion, or motivation to produce the claimed invention. 
The prior art (Clymer et al (US 20110152759) also teaches a shaft, an end effector, an ultrasonic blade, a clamp arm, a clamp pad, and a shield member covering at least a portion of the outer lamp arm side to define a gap between the outer clamp arm side and the inner side of the shield member (figures 29-31). However, claim 40 has not been rejected over the body of prior art because no reference could be found that teaches or suggests at least one opening that extends fully through a thickness of the shield member and fluidly communicates with the gap, since there is no suggestion, teaching or motivation to produce the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771